 PROB 12C                                                                            Report Date: November 8, 2019
(6/16)

                                       United States District Court
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                       for the                                EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                         Nov 12, 2019
                                                                                                   SEAN F. MCAVOY, CLERK
                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: David Allen Vickers                       Case Number: 0980 2:12CR02036-SAB-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Fred Van Sickle, Senior U.S. District Judge
 Name of Resentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: January 9, 2013
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 188 months;               Type of Supervision: Supervised Release
                          TSR - 60 months

 Resentence:              Prison - 90 months;
 August 15, 2018          TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                   Date Supervision Commenced: March 1, 2019
 Defense Attorney:        Paul E. Shelton                    Date Supervision Expires: March 1, 2022


                                          PETITIONING THE COURT

To issue a warrant and incorporate the violations contained in this petition in future proceedings with the violations
previously reported to the Court on March 14 and 27, 2019; April 19 and 30, 2019; June 7, 2019; and August 15,
2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            11          Standard Condition #5: You must live at a place approved by the probation officer. If you
                        plan to change where you live or anything about your living arrangements (such as the
                        people you live with), you must notify the probation officer at least 10 day before the
                        changes. If notifying the probation officer in advance is not possible due to unanticipated
                        circumstances, you must notify the probation officer within 72 hours of becoming aware of
                        a change or expected change.

                        Supporting Evidence: Mr. Vickers is alleged to have changed his address without notifying
                        this probation officer as of November 4, 2019.

                        Mr. Vickers’ conditions of supervised release were reviewed with him on March 5, 2019.
                        He signed and acknowledged an understanding of his conditions which included standard
                        condition number 5, as noted above.
Prob12C
Re: Vickers, David Allen
November 8, 2019
Page 2

                     On October 28, 2019, Mr. Vickers was removed from the Fisher Park Oxford house and
                     relocated to the Tieton Oxford House, located at 3903 West Walnut Street in Yakima,
                     Washington. On November 5, 2019, this officer attempted to contact Mr. Vickers at the
                     Tieton Oxford House. This officer was informed by the house manger that Mr. Vickers was
                     kicked out of the Tieton Oxford House on November 4, 2019. The house manager stated
                     Mr. Vickers took all of his personal items and is not welcome back at the residence. Mr.
                     Vickers did not inform this officer that he left the Tieton Oxford House until this officer
                     questioned him about it on November 7, 2019.

          12         Standard Condition #2:After initially reporting to the probation officer, you will receive
                     instructions from the Court of the probation officer about how and when you must report to
                     the probating officer and you must report to the probation officer as instructed.

                     Supporting Evidence: Mr. Vickers is alleged to have failed to report to probation as
                     directed on November 7, 2019

                     Mr. Vickers’ conditions of supervised release were reviewed with him on March 5, 2019.
                     He signed and acknowledged an understanding of his conditions which included standard
                     condition number 2, as noted above.

                     On November 7, 2019, this officer spoke with Mr. Vickers on the phone at 7:40 a.m. Mr.
                     Vickers was directed to report to this officer by 9 a.m. to discuss why the Washington State
                     Patrol ran his name at 1 a.m. on November 7, 2019. Mr. Vickers stated he will find a ride
                     and call this officer back.

                     Mr. Vickers called this officer at 3 p.m. and asked that he report the following day. Mr.
                     Vickers was directed by this officer to report by 4:45 p.m. The offender acknowledged that
                     he must report as directed; however, he failed to report as directed on November 7, 2019.


The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violations
contained in this petition in future proceedings with the violations previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     November 8, 2019
                                                                           s/Phil Casey
                                                                           Phil Casey
                                                                           U.S. Probation Officer
Prob12C
Re: Vickers, David Allen
November 8, 2019
Page 3

 THE COURT ORDERS
 [ ] No Action
 [ X ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [X ] The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ ] Defendant to appear before the Judge assigned to the
       case.
 [X ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                Signature of Judicial Officer

                                                                11/12/2019
                                                                Date
